DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on October 26, 2022, all the requested changes to the claims and specification have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-4, 6-11, and 13 are pending.  Claims 10 and 11 are withdrawn from consideration pursuant a previous restriction requirement.
Response to Arguments
Applicant's arguments filed October 26, 2022 with respect to the Lin reference have been fully considered but they are not persuasive. In the examiner’s opinion, the Lin reference does suggest a second surface of the submount being fixed to a main board such that an angle between a surface of the main board on which a diffraction grating optical coupler is mounted and a first surface of the submount board on which the light emitting element is mounted is of 54.75º                                 
                                    ±
                                
                             5º .  See the additional remarks below for further details. 
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on August 25, 2022 and October 13, 2022 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 9,373,934 to Lin et al. (hereinafter “Lin”). Lin was applied in a prior Office action.
In re claim 1, Lin discloses a mounting structure for an optical module, see Figures 1A-1D, the mounting structure comprising: 
a light emitting element (132); 
a submount board comprising substrate (124) having a first surface on which the light emitting element (132) is mounted (see the modified FIG. 1A below); 
a main board comprising substrate (110) on which the submount board (124) is mounted; 
a light guide member (114)) provided on the main board (110); and 
a diffraction grating optical coupler (120) provided on the main board (110) and connected to the light guide member (114)), 
wherein a second surface of the submount board (124) opposite the first surface is fixed to the surface (112) of the main board (110), the second surface being different from the first surface on which the light emitting element (132) is mounted. 
wherein an angle (126) of Lin has the same value as an angle formed between a surface of the main board (110) on which the diffraction grating optical coupler (120) is mounted and the first surface of the submount board (124) on which the light emitting element (132) is mounted.  Lin further discloses that his angle (126) ranges between 0 and 90 degrees. The claimed angle of 54.75º                         
                            ±
                        
                     5º falls within the range of 0 to 90 degrees disclosed by Lin for his angle (126).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 5 in view of Lin combined with the holding(s) in Wertheim and/or Woodruff.  See columns 4-6 of Lin for further details. A modified FIG. 1A of Lin is reproduced below to more clearly show the claimed first and second surfaces of the submount board (124).

    PNG
    media_image1.png
    850
    857
    media_image1.png
    Greyscale

In re claim 2, the diffraction grating optical coupler (120) of Lin is irradiated with light from the light emitting element (132) (col. 4, lines 36-43; col. 5, lines 1-9).

In re claims 6-7, Lin further teaches a spacer as claimed corresponding to either the pad or ball which bond substrates (110) and (124) together as seen in FIGS. 1A-1D. 

Claim(s) 3, 4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Patent No. 10,381,799 to Suzuki et al. (hereinafter “Suzuki”).  Suzuki was applied in a prior Office action.
In re claim 3, Lin only differs in that his submount board (126) is made of a III-V semiconductor instead of silicon. Lin does teach, however, that his “semiconductor optical amplifier 132 (FIG. 1A-1D) may use a semiconductor other than a III-V semiconductor”. Enter Suzuki, who teaches a submount board/carrier (26) made of another semiconductor (silicon). See Suzuki at col. 3, lines 61-63. In order to use the DFB laser, DBR laser, or modulator-integrated semiconductor laser taught by Suzuki, the submount board (126) of Lin would have been made of the silicon taught by Suzuki, thereby obtaining the invention specified by claim 3. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Lin combined with Suzuki. 

In re claim 4, the silicon taught by Suzuki is processed in a predetermined crystal orientation (Suzuki, col. 3, lines 63-67). Therefore, it would have been also obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 4 in view of Lin combined with Suzuki for the same reasons mentioned with respect to claim 4.

In re claim 8, Lin only differs in that he does not disclose a lens disposed between his light emitting element (132) and the diffraction grating optical coupler (120). Suzuki also teaches a lens (38) disposed between his light emitting element (10) and his diffraction grating optical coupler (50). See FIG. 1 of Suzuki. In order to focus light from his light emitting element (132) to his grating optical coupler (120), a lens would have been disposed between the light emitting element (132) and the diffraction grating optical coupler (120) of Lin, as taught by Suzuki, thereby obtaining the invention specified by claim 8. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 8 in view of Lin combined with Suzuki. 

In re claim 9, the lens of Lin in view of Suzuki would have been inherently capable to stop light of the light emitting element (132) and to transmit the light to the diffraction grating optical coupler (132) because the device of Lin in view of Suzuki would have had all of the required structural limitations.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, in the examiner’s opinion, it would have not been obvious to modify Lin to include an angle of 54.75º                         
                            ±
                        
                     5º between the second surface of his submount board (124) fixed to the main board and the first surface of the submount board (124) on which the light emitting element (132) is mounted. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2874                                                                                                                                                                                            



or
November 29, 2022